                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


 United States of America,                          Case No. 19-cr-141 (PJS/SER)

                     Plaintiff,

 v.                                                            ORDER

 Cornett Golden,

                     Defendant.


 Alexander D. Chiquoine, Assistant United States Attorney, United States Attorney’s
 Office, 300 South Fourth Street, Suite 600, Minneapolis MN 55415 (for the
 Government); and

 Aaron J. Morrison, Wold Morrison Law, 331 Second Avenue South, Suite 705,
 Minneapolis MN 55401, and Kristin K. Zinmaster, Jones Day, 90 South Seventh Street,
 Suite 4950, Minneapolis MN 55402 (for Defendant).


      This matter is before the Court, United States Magistrate Judge Steven E. Rau, on

the parties’ non-dispositive pretrial motions. Based upon the record, motions and

memoranda, and the arguments of counsel at the hearing and in their respective filings, IT

IS HEREBY ORDERED as follows:

      1.     The Government’s Motion for Discovery Pursuant to Federal Rules of
             Criminal Procedure 16(b), 12.1, 12.2, 12.3, and 26.2, (ECF No. 16), is
             GRANTED as follows: The Government seeks discovery pursuant to the
             Federal Rules and Defendant does not object. Therefore, the Government’s
             motion is granted: Defendant shall comply with his discovery obligations
             under the Federal Rules of Criminal Procedure.

      2.     Defendant’s Motion for Disclosure of 404(b) Evidence, (ECF No. 19), is
             GRANTED IN PART and DENIED IN PART. To the extent Defendant
             seeks disclosure of information that is within the scope of Rule 404(b), the
             motion is GRANTED; the Government shall provide all extrinsic Rule

                                            1
             404(b) evidence it may use at trial no later than 30 days prior to trial. The
             motion is DENIED to the extent it requests materials beyond the scope of
             Rule 404(b).

      3.     Defendant’s Motion to Compel Attorney Government to Immediately
             Disclose Brady and Giglio Evidence, (ECF No. 20), is GRANTED IN
             PART and DENIED IN PART. The Government represents it is aware of
             its obligations under Brady v. Maryland, 373 U.S. 83 (1963), Giglio v. United
             States, 405 U.S. 150 (1972), and their progeny, and that it has and will
             continue to comply with those obligations. (Gov’t Resp., at 3, ECF No. 26).
             To the extent Defendant seeks disclosure of evidence favorable to Defendant
             pursuant to Brady, Giglio, their progeny, and the Federal Rules of Criminal
             Procedure, the motion is GRANTED. To the extent Defendant seeks
             disclosure of evidence outside the scope of Brady, Giglio, their progeny, and
             the Federal Rules of Criminal Procedure, the motion is DENIED.

      4.     Defendant’s Motion for Government Agents to Retain Rough Notes, (ECF
             No. 21), is GRANTED as follows: Defendant seeks an order directing any
             law enforcement agent, including any confidential reliable informant,
             involved in this case to “retain and preserve” all rough notes pertaining to the
             investigation of this matter. The Government does not object to the motion
             to the extent it seeks retention and preservation of rough notes related to the
             investigation of this matter. (Gov’t Resp., at 3, ECF No. 26). Therefore, the
             Government shall direct its agents involved in this case, including any
             confidential informants, to retain and preserve any rough notes pertaining to
             this case and to preserve any evidence seized.

      5.     Defendant’s Motion for Discovery Pursuant to Federal Rules of Criminal
             Procedure 16, (ECF No. 22), is GRANTED as follows: Defendant seeks an
             order directing the disclosure of various materials pursuant to Federal Rule
             of Criminal Procedure 16. The Government does not object to the motion to
             the extent it seeks discovery pursuant to Rule 16. (Gov’t Resp., at 4, ECF
             No. 26). The Government requests the Court order an expert disclosure
             deadline of 30 days prior to trial. Defendant’s motion is granted; the parties
             shall provide, to the extent possible, expert disclosures 30 days prior to trial.


Dated: July 26, 2019                             s/ Steven E. Rau
                                                 Steven E. Rau
                                                 United States Magistrate Judge
                                                 District of Minnesota




                                             2
